373 F.3d 1383
UNITED STATES of America, Plaintiff-Appellee,v.Bryan James EPIS, Defendant-Appellant.
No. 02-10523.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted June 16, 2004.
Filed July 12, 2004.
As Amended July 22, 2004.
Second Amendment August 9, 2004, as clarified August 10, 2004.

Brenda Grantland, Mill Valley, CA, for the defendant-appellant.
Samuel Wong, Assistant United States Attorney, Sacramento, CA, for the plaintiff-appellee.
Appeal from the United States District Court for the Eastern District of California; Frank C. Damrell, Jr., District Judge, Presiding. D.C. No. CR-97-00381-FCD.
Before LAY,* HAWKINS, and BYBEE, Circuit Judges.

ORDER OF REMAND

1
This cause came on for hearing before the court on June 16, 2004. The Supreme Court of the United States has now granted certiorari in Raich v. Ashcroft, 352 F.3d 1222 (9th Cir.2003), cert. granted ___ U.S. ___, 124 S.Ct. 2909, 159 L.Ed.2d 811 (2004), which is a related case dealing with the growing and use of marijuana for medicinal purposes.


2
This court now remands this case to the district court for reconsideration of the judgment following the decision by the Supreme Court in Raich. If, after considering any application of Raich to this case, the district court determines that Epis's conviction should remain intact, the district court should then proceed to re-sentence Epis in a manner consistent with the Supreme Court's decision in Blakely v. Washington, 542 U.S. ___, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), 2004 WL 1402697 (June 24, 2004). The panel of this court retains jurisdiction pending reconsideration by the district court.


3
(1) Epis has been granted bail by this court; (2) he is to be admitted to bail promptly upon and pursuant to conditions established by the district court; and (3) bail shall remain in effect until final resolution of the issues identified in our Amended Order of Remand.


4
IT IS SO ORDERED.



Notes:


*
 The Honorable Donald P. Lay, Senior United States Circuit Judge for the Eighth Circuit, sitting by designation